Exhibit 10.1

 

LEASE FOR COMBINATION

 

OFFICE/WAREHOUSE

 

AT

 

EAGLEVIEW CORPORATE CENTER

 

BUILDING NO.

 

LANDLORD: THE HANKIN GROUP

 

TENANT:  ISOLAGEN, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

LEASED SPACE AND PURPOSE.

 

 

 

 

2.

TERM.

 

 

 

 

3.

RENT.

 

 

 

 

4.

ADDITIONAL RENT.

 

 

 

 

5.

NEGATIVE COVENANTS OF TENANT: HAZARDOUS SUBSTANCES.

 

 

 

 

6.

LATE PAYMENT.

 

 

 

 

7.

CONDITION OF LEASED SPACE.

 

 

 

 

8.

TENANT’S ALTERATIONS.

 

 

 

 

9.

MECHANIC’S LIENS.

 

 

 

 

10.

CONDITION OF LEASED SPACE.

 

 

 

 

11.

COMMON AREA MAINTENANCE.

 

 

 

 

12.

ASSIGNMENT AND SUBLETTING.

 

 

 

 

13.

ACCESS TO LEASED SPACE.

 

 

 

 

14.

REPAIRS.

 

 

 

 

15.

TERMINATION AND EXTENSION.

 

 

 

 

16.

SURRENDER OF LEASED SPACE.

 

 

 

 

17.

INDEMNIFICATION AND INSURANCE.

 

 

 

 

18. [a05-6419_1ex10d1.htm#a18_FireOrOtherCasualty__084340]

FIRE OR OTHER CASUALTY. [a05-6419_1ex10d1.htm#a18_FireOrOtherCasualty__084340]

 

 

 

 

19. [a05-6419_1ex10d1.htm#a19_Condemnation__084528]

CONDEMNATION. [a05-6419_1ex10d1.htm#a19_Condemnation__084528]

 

 

 

 

20. [a05-6419_1ex10d1.htm#a20_EstoppelCertificates__084637]

ESTOPPEL CERTIFICATES. [a05-6419_1ex10d1.htm#a20_EstoppelCertificates__084637]

 

 

 

 

21. [a05-6419_1ex10d1.htm#a21_Default__084647]

DEFAULT. [a05-6419_1ex10d1.htm#a21_Default__084647]

 

 

 

 

22. [a05-6419_1ex10d1.htm#a22_Remedies__084732]

REMEDIES. [a05-6419_1ex10d1.htm#a22_Remedies__084732]

 

 

 

 

23. [a05-6419_1ex10d1.htm#a23_ConfessionOfJudgmentForPosses_084836]

CONFESSION OF JUDGMENT FOR POSSESSION IN LIMITED CIRCUMSTANCE
[a05-6419_1ex10d1.htm#a23_ConfessionOfJudgmentForPosses_084836]

 

 

 

 

24. [a05-6419_1ex10d1.htm#a24_Waiver__085157]

WAIVER. [a05-6419_1ex10d1.htm#a24_Waiver__085157]

 

 

 

 

25. [a05-6419_1ex10d1.htm#a25_QuietEnjoyment__085223]

QUIET ENJOYMENT. [a05-6419_1ex10d1.htm#a25_QuietEnjoyment__085223]

 

 

 

 

26. [a05-6419_1ex10d1.htm#a26_ForceMajeure__085234]

FORCE MAJEURE. [a05-6419_1ex10d1.htm#a26_ForceMajeure__085234]

 

 

 

 

27. [a05-6419_1ex10d1.htm#a27_Successors__085248]

SUCCESSORS. [a05-6419_1ex10d1.htm#a27_Successors__085248]

 

 

 

 

28. [a05-6419_1ex10d1.htm#a28_LandlordsLiability__085318]

LANDLORD’S LIABILITY. [a05-6419_1ex10d1.htm#a28_LandlordsLiability__085318]

 

 

2

--------------------------------------------------------------------------------


 

29. [a05-6419_1ex10d1.htm#a29_Subordination__085336]

SUBORDINATION. [a05-6419_1ex10d1.htm#a29_Subordination__085336]

 

 

 

 

30. [a05-6419_1ex10d1.htm#a30_RulesAndRegulations__085349]

RULES AND REGULATIONS. [a05-6419_1ex10d1.htm#a30_RulesAndRegulations__085349]

 

 

 

 

31. [a05-6419_1ex10d1.htm#a31_GoverningLaw__085456]

GOVERNING LAW. [a05-6419_1ex10d1.htm#a31_GoverningLaw__085456]

 

 

 

 

32. [a05-6419_1ex10d1.htm#a32_Severability__085518]

SEVERABILITY. [a05-6419_1ex10d1.htm#a32_Severability__085518]

 

 

 

 

33. [a05-6419_1ex10d1.htm#a33_Notices__115140]

NOTICES. [a05-6419_1ex10d1.htm#a33_Notices__115140]

 

 

 

 

34. [a05-6419_1ex10d1.htm#a34_Brokers__085911]

BROKERS. [a05-6419_1ex10d1.htm#a34_Brokers__085911]

 

 

 

 

35. [a05-6419_1ex10d1.htm#a35_Signs__085922]

SIGNS. [a05-6419_1ex10d1.htm#a35_Signs__085922]

 

 

 

 

36. [a05-6419_1ex10d1.htm#a36_SecurityDeposit__085942]

SECURITY DEPOSIT. [a05-6419_1ex10d1.htm#a36_SecurityDeposit__085942]

 

 

 

 

37. [a05-6419_1ex10d1.htm#a37_UseOfInformationInAdvertising_090017]

USE OF INFORMATION IN ADVERTISING.
[a05-6419_1ex10d1.htm#a37_UseOfInformationInAdvertising_090017]

 

 

 

 

38. [a05-6419_1ex10d1.htm#a38_Captions__090032]

CAPTIONS. [a05-6419_1ex10d1.htm#a38_Captions__090032]

 

 

 

 

39. [a05-6419_1ex10d1.htm#a39_EntireAgreement__090051]

ENTIRE AGREEMENT. [a05-6419_1ex10d1.htm#a39_EntireAgreement__090051]

 

 

 

 

40. [a05-6419_1ex10d1.htm#a40_AccessToTheLeasedSpaceAndComm_090104]

ACCESS TO THE LEASED SPACE AND COMMON AREAS.
[a05-6419_1ex10d1.htm#a40_AccessToTheLeasedSpaceAndComm_090104]

 

 

 

 

41. [a05-6419_1ex10d1.htm#a41_AttorneyFees__090124]

ATTORNEY FEES. [a05-6419_1ex10d1.htm#a41_AttorneyFees__090124]

 

 

 

 

42. [a05-6419_1ex10d1.htm#a42_Selfhelp__090134]

SELF-HELP. [a05-6419_1ex10d1.htm#a42_Selfhelp__090134]

 

 

 

 

43. [a05-6419_1ex10d1.htm#a43_MemorandumOfLease__090153]

MEMORANDUM OF LEASE. [a05-6419_1ex10d1.htm#a43_MemorandumOfLease__090153]

 

 

 

 

44. [a05-6419_1ex10d1.htm#a44_LandlordRepresentationsAndWar_090207]

LANDLORD REPRESENTATIONS AND WARRANTIES.
[a05-6419_1ex10d1.htm#a44_LandlordRepresentationsAndWar_090207]

 

 

 

 

45. [a05-6419_1ex10d1.htm#a45_RenewalOption__090324]

RENEWAL OPTION. [a05-6419_1ex10d1.htm#a45_RenewalOption__090324]

 

 

 

 

46. [a05-6419_1ex10d1.htm#a46_ChangeToCpiIndex__090540]

CHANGE TO CPI INDEX. [a05-6419_1ex10d1.htm#a46_ChangeToCpiIndex__090540]

 

 

 

 

47. [a05-6419_1ex10d1.htm#a47_CertainCovenantsRegardingTheD_090604]

CERTAIN COVENANTS REGARDING THE DECLARATION.
[a05-6419_1ex10d1.htm#a47_CertainCovenantsRegardingTheD_090604]

 

 

 

 

48. [a05-6419_1ex10d1.htm#a48_AdditionalPermittedTitleExcep_090616]

ADDITIONAL PERMITTED TITLE EXCEPTIONS.
[a05-6419_1ex10d1.htm#a48_AdditionalPermittedTitleExcep_090616]

 

 

 

 

49. [a05-6419_1ex10d1.htm#a49_SewerCapacityAllocation__090628]

SEWER CAPACITY ALLOCATION.
[a05-6419_1ex10d1.htm#a49_SewerCapacityAllocation__090628]

 

 

 

 

50. [a05-6419_1ex10d1.htm#a50_LandlordsLienSubordination__090715]

LANDLORD’S LIEN SUBORDINATION.
[a05-6419_1ex10d1.htm#a50_LandlordsLienSubordination__090715]

 

 

3

--------------------------------------------------------------------------------


 

LEASE

 

LEASE is made this 7th day of April, 2005 between THE HANKIN GROUP, a
Pennsylvania limited partnership (“Landlord”), with its office at Eagleview
Corporate Center, 707 Eagleview Boulevard, P.O. Box 562, Exton, Pennsylvania
19341, and ISOLAGEN, INC., a Delaware corporation (“Tenant”), with its office at
2500 Wilcrest, 5th Floor, Houston, TX 77042.

 

1.                                      LEASED SPACE AND PURPOSE.

 

(a)                                  Landlord hereby rents to Tenant 86,500
rentable square feet of space within the building located at 405 Eagleview
Boulevard (“Building”), including the parcel of land known as Lot 10 (the
“Land”) within the center (“Center” or “Eagleview Corporate Center”) known as
Eagleview Corporate Center, Route 100, Exton, Uwchlan Township, Chester County,
Pennsylvania.  The Building and Land are sometimes referred to collectively as
the “Leased Space”.  The location of the Leased Space and the Building is shown
on the plan attached hereto as Exhibit “A”.  The Leased Space includes all
fixtures, improvements, additions and other property installed therein at the
Commencement Date (hereafter defined), or at any time during the term of this
Lease (other than Tenant’s movable personal property and trade fixtures),
together with the Land and, in common with others, all public portions of the
Center.

 

(b)                                 The Leased Space shall be used and occupied
as a mixed-use facility consisting of general office space, warehouse space and
laboratory space in connection with Tenant’s Business (hereafter defined) and
for no other purpose. For purposes hereof, Tenant’s Business shall be deemed to
be the development and commercialization of pharmaceutical products and research
activities in connection therewith.

 

(c)                                  Tenant accepts the Leased Space in its
current condition, “as is”.

 

(d)                                 This Lease is contingent upon Landlord’s
entering into a termination agreement in form and substance satisfactory to
Landlord in its sole discretion with Viropharma, Inc., the current tenant of the
Leased Space.  Landlord shall notify Tenant in writing when this condition has
been satisfied; in the absence of Tenant’s receipt of such notice on or before
the Commencement Date, this Lease shall be null and void and neither party shall
have any further obligation to the other hereunder.

 

2.                                      TERM.

 

(a)                                  The term of this Lease and Tenant’s
obligation to pay rent hereunder shall commence upon April 1, 2005
(“Commencement Date”).

 

(b)                                 The term (“Term”) of this Lease shall end on
March 31, 2013 unless sooner terminated or renewed in accordance with this
Lease. The portion of the term ending on March 31, 2008 is sometimes referred to
herein as “Initial Period”.

 

1

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything contained in this
Lease to the contrary, on or before March 31, 2007, Tenant shall deliver to
Landlord written notice of whether or not Tenant desires to accelerate the
expiration date of the Term to the end of the Initial Period, being March 31,
2008, or continue in occupancy until the originally scheduled expiration date,
March 31, 2013, in which latter event the Term of this Lease shall continue as
originally scheduled until March 31, 2013.  In the absence of any notice,
Landlord shall issue written notice to Tenant that Landlord has not received the
required notice from Tenant, and unless within five (5) days thereafter, Tenant
by written notice to Landlord reinstates the Lease and the Term until March 31,
2013, Tenant shall be deemed to have elected to accelerate the expiration date
to March 31, 2008, and shall vacate the Premises on such date.

 

3.                                      RENT.

 

(a)                                  Definitions.

 

(i)                                     “Tenant’s Proportionate Share” is 100%.

 

(ii)                                  “Real Estate Taxes” shall mean all taxes
and assessments levied, assessed or imposed at any time by any governmental
authority upon or against the Building and the land upon which the Building is
situate, and also any tax or assessment levied, assessed or imposed at any time
by any governmental authority in connection with the receipt of income or rents
from said Building or land to the extent that the same shall be in lieu of
(and/or in lieu of an increase in) all or a portion of any of the aforesaid
taxes or assessments upon or against the said Building and/or land. If, however,
any assessment included within Real Estate Taxes is payable in installments
extending beyond the term of this Lease, Tenant shall only be obligated to pay
those installments coming due during the term of this Lease. “Real Estate Taxes”
shall not include any penalty or interest as a result of Landlord’s late
payment. Landlord further agrees to make payment of Real Estate Taxes in a
timely manner so as to take advantage of any applicable discount and to provide
to Tenant copies of receipts for paid Real Estate Taxes not later than thirty
(30) days after the Real Estate Taxes are due. Failure of Landlord to provide
such receipts to Tenant shall permit Tenant to suspend payment of Tenant’s
Proportionate Share of Real Estate Taxes until such receipts are furnished to
Tenant.

 

At any time and from time to time during the term of this Lease, Tenant, at its
expense, shall have the right to institute proceedings challenging the amount of
Real Estate Taxes. Landlord agrees to reasonably cooperate with Tenant in
connection therewith. Any refund awarded shall be reimbursed first to each party
in proportion to the expenses incurred by such party in prosecuting such appeal,
with any balance thereof next being refunded to Tenant in an amount equal to
Tenant’s Proportionate Share of (A) the balance of such award remaining after
the foregoing cost reimbursements (B) multiplied by a fraction (1) the numerator
of which shall be the number of days during the tax year for which the refund is
awarded for which Tenant has paid Real Estate Taxes pursuant to this Lease and
(2) the denominator of which is 365.

 

(iii)                               “Operating Expenses” shall mean that part of
any and all expenses reasonably and actually incurred by Landlord in connection
with its ownership, maintenance and

 

2

--------------------------------------------------------------------------------


 

operation of the Building, the land upon which the Building is situate,
excluding Real Estate Taxes and interest or amortization payments on any
mortgage, but including, without limitation, electricity (other than as billed
directly to tenants based on usage); insurance maintained on the Building in
accordance herewith; all direct and indirect labor costs; a management fee for
Landlord’s management of the relationships with contractors (other than the
Association) providing yard and landscape maintenance, snow clearance and
insurance required to be maintained hereunder if Landlord, upon request of
Tenant, is able to place such insurance at more favorable premium rates than
Tenant is able to obtain, which management fee shall not exceed four percent
(4%) of the annual amount actually paid under such contracts (“Management Fee”);
legal expenses; all repairs required to be performed by Landlord as provided for
in this Lease; exterior, roof and structural decoration, repairs and
maintenance; snow removal; building supplies; all charges for the exterior of
the Building for electricity; the cost of operating an identification sign or
signs for the Building; replacing of paving, curbs, walkways, directions or
other signs; drainage; maintenance and monitoring of fire sprinkling systems (if
any); the Building’s proportionate share of common expenses owed to the
Eagleview Corporate Center Association or its successor or any other similar
entity which owns and maintains the common areas of the Center (collectively,
“Association”); and such other expenses as Landlord may deem necessary and
proper in connection with the operation and maintenance of the exterior, roof
and structure of the Building, excluding any costs which under generally
accepted accounting principles (“GAAP”) are capital expenditures; provided,
however, that Operating Expenses shall also include the annual amortization
(over the anticipated useful life established in accordance with GAAP) of a
capital improvement falling within any of the following categories: (i) a labor
saving device or improvement which is intended to reduce or eliminate any other
component of Operating Expenses; (ii) an installation or improvement required by
reason of any law, ordinance or regulation, which requirement did not exist on
the date of this Lease and is generally applicable to similar buildings; (iii)
an installation or improvement which directly enhances safety of tenants in the
Building or Center generally. Landlord shall have the right to bill Tenant
directly for any items of Operating Expenses which can be attributed directly to
Tenant’s use only.

 

Notwithstanding any provision to the contrary, Operating Expenses shall not
include:

 

(A)                              any payments (such as salaries or fees) to the
Landlord’s executive personnel or in-house site managers except for the
Management Fee;

 

(B)                                depreciation or interest, except to the
extent permitted above in connection with capital improvements;

 

(C)                                mortgage or ground lease payments;

 

(D)                               taxes on the Landlord’s business (such as
income, excess profits, franchise, capital stock, estate, inheritance) except to
the extent same are in lieu of Real Estate Taxes or increases in Real Estate
Taxes;

 

3

--------------------------------------------------------------------------------


 

(E)                                 leasing commissions, broker’s fees or legal
fees incurred in connection with leases of space in the Building;

 

(F)                                 legal fees that do not directly benefit
Tenant or the Building (provided that legal fees incurred in connection with
leases of space in the Building or in enforcing tenant obligations shall not be
deemed to benefit the Building);

 

(G)                                costs to correct defective repairs or
replacements hereinafter provided by or at the direction of Landlord;

 

(H)                               costs of repairs covered by valid warranties;

 

(I)                                    expenses paid directly by a tenant for
any reason (such as excessive utility use, direct utility consumption, damage
for which such tenant is responsible);

 

(J)                                   costs for improving any tenant’s space;

 

(K)                               any repair or other work necessitated by
condemnation, or by fire or other insured casualty in excess of applicable
deductibles;

 

(L)                                 any costs, fines and the like due to
Landlord’s violation of any law, governmental rule or authority;

(M)                            refinancing costs;

 

(N)                               costs for any conversion of the heating system
to gas heat except to the extent such conversion is undertaken in an effort to
reduce Operating Expenses and the cost thereof is treated in the same manner as
a capital improvement;

(O)                               costs paid to Landlord or its affiliates other
than the Management Fee which exceed those reasonably charged in arms length
transactions with third parties in the general area of the Building; and

 

(P)                                 services, benefits or both provided to some
tenants but not to Tenant.

 

(iv)                              The “Base Rent for Adjustment Purposes” shall
mean, for the first year of the Term following the Initial Period beginning
April 1, 2008, $1,119,310.00, and for each subsequent year during the five year
period beginning April 1, 2008 and expiring March 31, 2013, the Minimum Annual
Rent under this Lease in effect for the immediately preceding year.

 

(v)                                 The “CPI U” shall mean the Consumer Price
Index established by the U.S. Department of Labor Bureau of Labor Statistics for
all urban consumers for the Philadelphia metropolitan area (CPI-U) (1982-1984 =
100).

 

4

--------------------------------------------------------------------------------


 

(vi)                              The “Base Index” shall mean, for the initial
year following the Initial Period, the CPI U for March, 2005, and for each
subsequent year, the CPI U for the month of March one year prior to the
Comparison Index.

 

(vii)                           The “Comparison Index” shall mean the CPI U for
month of March immediately preceding the commencement of each year following the
Initial Period.

 

(viii)                        The “CPI Adjustment” shall mean, for each year of
the Term following the Initial Period, an increase in the Base Rent for
Adjustment Purposes by the percentage increase in the Comparison Index over the
Base Index, applicable to such year.

 

The Base Index and Comparison Index for each year of the Term following the
Initial Period shall be:

 

Renewal Term Year

 

Base Index

 

Comparison Index

 

4/1/08-3/31/09

 

March 2005

 

March 2008

 

4/1/09-3/31/10

 

March 2008

 

March 2009

 

4/1/10-3/31/11

 

March 2009

 

March 2010

 

4/1/11-3/31/12

 

March 2010

 

March 2011

 

4/1/12-3/31/13

 

March 2011

 

March 2012

 

 

(b)                                 Tenant shall pay Landlord the minimum annual
rent (“Minimum Annual Rent”) during the Term in the amounts set forth below,
which annual amount shall be paid in equal monthly installments as set forth
below on the first day of each calendar month in advance. All rent shall be
payable, in advance, and without prior notice or demand, at the address of
Landlord set forth in the heading of this Lease or at such other place, or to
such other person, as Landlord may from time to time direct in written notice to
Tenant. During the Initial Period, Minimum Annual Rent shall be $778,500.00 per
year, payable in monthly installments of $64,875.00 each.  Thereafter, for each
year of the Term following the Initial Period, Minimum Annual Rent shall
increase to a sum equal to the Base Rent for Adjustment Purposes, increased by
one half the CPI Adjustment, but in no event shall such Minimum Annual Rent be
(1) less than the Base Rent for Adjustment Purposes for such year, or (2) during
the first year of the five year period beginning April 1, 2008, greater than
$1,297,500, or (3) during any subsequent year of such five year period, greater
than $1,384,000.  Upon the expiration of the Initial Period, and for each year
of the Term thereafter, Landlord shall notify Tenant of the Minimum Annual Rent
in effect for such year; in the event of any delay in calculation because of a
delay in publication of the applicable Comparison Index, Tenant shall pay rent
on account based upon the Minimum Annual Rent previously in effect, to be
adjusted when the Comparison Index is published.

 

(c)                                  In addition, Tenant shall pay to Landlord
as Additional Rent in equal monthly installments one twelfth (1/12) of Tenant’s
Proportionate Share of annual Real Estate Taxes and Operating Expenses, at the
time of payment of each monthly installment of Minimum Annual Rent, based upon
the most recent costs of Operating Expenses and Real Estate Taxes available.

 

5

--------------------------------------------------------------------------------


 

For the period from the Commencement Date until the issuance of a statement
pursuant to subparagraph 3(d) below, such monthly installment shall be equal to
$26,742.92.

 

(d)                                 Within ninety (90) days of the expiration of
each calendar year Landlord shall furnish Tenant with a written statement of the
actual Operating Expenses and Real Estate Taxes incurred for such year itemizing
the expenses claimed by Landlord in reasonable detail. Within ten (10) days of
the rendition of such statement, Tenant shall pay any amounts in excess of those
collected pursuant to the payments on account of Real Estate Taxes and Operating
Expenses pursuant to paragraph 3(c) hereof, and any overpayments shall be
credited against the next installment(s) of rent due under this Lease or, at
Tenant’s option, refunded to Tenant. In the event the first and/or last years of
the Term of this Lease shall not be full calendar years, then Tenant’s
obligation for Operating Expenses and Real Estate Taxes attributable to such
years shall be pro rated. Tenant may, at its own cost and expense, after full
payment of all sums due and owing, audit Landlord’s books and records not more
than once each year within sixty (60) days after Landlord’s delivery of its
annual statement of Operating Expenses, which books and records shall be
maintained in accordance with GAAP. Notwithstanding the foregoing, if any said
review of Landlord’s books and records reveals that any item(s) were incorrectly
included in Operating Expenses, Tenant shall have the right to inspect
Landlord’s books and records with respect to such items for each prior lease
year and an adjustment, if any, shall be made in accordance herewith. If
Tenant’s audit determines that Landlord’s total charges for Operating Expenses
or Real Estate Taxes for a given lease year exceed by more than 5% the total
amount properly chargeable to Tenant under this Lease for such year, Landlord,
in addition to reimbursing Tenant such excess amount, shall pay Tenant an amount
equal to the cost of the audit.

 

(e)                                  On or before the Commencement Date, Tenant
shall establish with a commercial bank approved by Landlord (which approval
shall not be unreasonably withheld or delayed), an interest bearing account,
into which Tenant shall deposit the sum of $3,298,245 (representing Minimum
Annual Rent and estimated Operating Expenses and Real Estate Taxes for the
Initial Period) (the “Rent Account”).  Tenant shall instruct the bank in which
the Rent Account is established (the “Rent Bank”) that there shall be wired into
Landlord’s account pursuant to wiring instructions issued by Landlord the sum of
$91,618 on the first day of each month beginning on the Commencement Date
through and including March 1, 2008, and that such instructions shall be
irrevocable absent written instructions (1) from Landlord alone with respect to
either (A) an assignment of this Lease and the rights to the Rent Account,
instructing the Rent Bank to make payments to Landlord’s assignee, or (B) a
request for payment of the balance remaining in the Rent Account, if such
request is made after the occurrence of an Event of Default, and such request is
accompanied by certification from Landlord that a material Event of Default has
occurred, notice of the Event of Default has been properly delivered to Tenant,
the grace or notice period required under the Lease and stated in the notice of
the default has expired, and the Event of Default has not been cured; or (2)
with respect to any other instructions modifying the amount or timing of
payment, by Landlord and Tenant jointly.  Landlord shall send to Tenant in the
manner for delivering notices under this Lease a copy of the request,
certification and notice of the Event of Default attached to the certification
referred to in clause (B) of the preceding sentence when it is sent or delivered
to the Rent Bank.  Such disbursements shall be credited

 

6

--------------------------------------------------------------------------------


 

against Tenant’s rent obligations as they come due, and in the event any
additional sums are due and owing from Tenant to Landlord, by reason of annual
Operating Expense or Real Estate Tax adjustments, or otherwise, the same shall
be paid directly by Tenant to Landlord as billed.  Tenant hereby grants to
Landlord a security interest in the Rent Account, as security for Tenant’s
performance of all of its obligations under this Lease, and Tenant shall execute
(and cause the Rent Bank to execute) a control agreement and such further
documents and instruments reasonable or necessary to perfect such security
interest in favor of Landlord, having priority over any claims that may be made
by any other party (including those of the Rent Bank).  If this Lease terminates
pursuant to Section 18(e) or 19, the foregoing security interest shall terminate
upon Tenant satisfying any accrued and unpaid rent obligations, and the balance
in the Rent Account shall be returned to Tenant.  Accrued interest on the Rent
Account shall be disbursed to Tenant periodically in accordance with the rules
established by the Rent Bank for disbursing interest from similar accounts.

 

4.                                      ADDITIONAL RENT.

 

Tenant shall pay to Landlord as “Additional Rent” (in addition to sums payable
pursuant to paragraphs 3 (c) and 3(d)) the following:

 

(a)                                  Expenses Incurred by Landlord as a Result
of Tenant’s Default. All sums which may become due by reason of Tenant’s failure
to comply with any of the terms, conditions and covenants of this Lease to be
kept and observed by Tenant, and any and all damages, costs and expenses
(including without limitation thereto reasonable attorney’s fees) which Landlord
may suffer or incur by reason of any default of Tenant and any damage to the
Building or the real estate of which the Building is a part caused by any
negligence or willful misconduct of Tenant or violation of Tenant’s covenants in
Section 5(a) below, together with interest to the date of payment (whether
before or after entry of judgment and issuance of execution thereon) at a rate
equal to five percent (5%) above the prime interest rate (or similar rate if the
prime interest rate is no longer published) of Wachovia Bank or its successor,
in effect on the date during the period said payment is due (“Default Rate”),
which shall continue to accrue interest at the Default Rate after entry of
judgment and issuance of execution thereon until paid in full.

 

(b)                                 Use and Occupancy Taxes. All use and
occupancy taxes imposed by any governmental body allocable to the Leased Space.

 

(c)                                  Utilities. All charges for heat, gas,
water, electric, trash and sewage disposal for the Leased Space, whether billed
directly by the providers of the same to Tenant or by Landlord as the owner of
the Building, which charges shall not exceed the charges actually incurred by
Landlord therefor.

 

(d)                                 For purposes of this Lease, the term “Rent”
or “rent” shall be deemed to refer to Minimum Annual Rent and Additional Rent.

 

7

--------------------------------------------------------------------------------


 

5.                                      NEGATIVE COVENANTS OF TENANT: HAZARDOUS
SUBSTANCES.

 

(a)                                  Tenant will not:

 

(i)                                     damage the Leased Space or any other
part of the Building;

 

(ii)                                  bring into or permit to be kept in the
Leased Space any dangerous, explosive or obnoxious substances except as may be
used in Tenant’s Business which use Tenant shall undertake in compliance with
all applicable laws regulating same;

 

(iii)                               conduct itself or permit its agents,
servants, employees or invitees to conduct themselves in a manner that in
Landlord’s judgment reasonably exercised is improper or unsafe except that the
operation of, or activities related to, Tenant’s Business shall not be deemed to
violate this provision, provided same are undertaken in compliance with all
applicable laws;

 

(iv)                              manufacture any commodity other than in the
course of Tenant’s Business or prepare or dispense any food or beverages in the
Leased Space, except for consumption in the Leased Space by Tenant, its
employees or invitees;

 

(v)                                 remove, attempt to remove or manifest any
intention to remove Tenant’s goods or property from the Leased Space other than
in the ordinary course of business;

 

(vi)                              do or suffer to be done, any act, matter or
thing objectionable to Landlord’s fire insurance companies or Board of
Underwriters whereby the fire insurance or any other insurance now in force or
hereafter to be placed by Landlord on the Leased Space or the Building or Center
shall become void or suspended, or whereby the same shall be rated as a more
hazardous risk than at the Commencement Date. Tenant agrees to pay to Landlord
as Additional Rent, any and all increases in premiums for insurance carried by
Landlord on the Leased Space, or on the Building, caused in any way by the
occupancy of Tenant.

 

(b)                                 Tenant’s Responsibility Regarding Hazardous
Substances.

 

(i)                                     The following definitions shall apply
herein:

 

(A)                              Hazardous Substances. The term “Hazardous
Substances,” as used in this Lease, shall include, without limitation,
flammables, explosives, radioactive materials, asbestos, polychlorinated
biphenyls (PCB’s), chemicals known to cause cancer or reproductive toxicity,
pollutants, contaminants, hazardous wastes, toxic substances or related
materials, petroleum and petroleum products, and substances declared to be
hazardous or toxic under any law or regulation now or hereafter enacted or
promulgated by any governmental authority.

 

(B)                                Tenant Responsible Parties. The term “Tenant
Responsible Parties” as used in this Lease shall mean Tenant, its employees,
agents, contractors and/or invitees.

 

(ii)                                  Tenant’s Restrictions. Tenant shall not
cause or permit to occur:

 

8

--------------------------------------------------------------------------------


 

(A)                              Any violation of any federal, state, or local
law, ordinance, or regulation now or hereafter enacted, related to environmental
conditions on, under, or about the Leased Space or Center, arising from the use
or occupancy of the Leased Space by any Tenant Responsible Party, including, but
not limited to, soil and ground water conditions; or

 

(B)                                The use, generation, release, manufacture,
refining, production, processing, storage, or disposal of any Hazardous
Substance on, under, or about the Leased Space or Center except as may be used
in Tenant’s Business which use Tenant shall undertake in compliance with all
applicable Laws (defined below).

 

(iii)                               Environmental Clean-Up.

 

(A)                              Tenant shall, at Tenant’s own expense, comply
with all laws regulating the use, generation, storage, transportation, or
disposal of Hazardous Substances (“Laws”) by Tenant Responsible Parties.

 

(B)                                Tenant shall, at Tenant’s own expense, make
all submissions to, provide all information required by, and comply with all
requirements of all governmental authorities (“Authorities”) under the Laws as
are applicable to use of Hazardous Substances by Tenant Responsible Parties.

 

(C)                                Should any Authority or any third party
demand that a clean-up plan be prepared and that a clean-up be undertaken
because of any deposit, spill, discharge, or other release of Hazardous
Substances that occurs during the Term of this Lease at or from the Leased Space
and which arises at any time from the use of Hazardous Substances by Tenant
Responsible Parties, then Tenant shall, at Tenant’s own expense, prepare and
submit the required plans and all related bonds and other financial assurances,
and Tenant shall carry out all such clean-up plans.

 

(D)                               Tenant shall promptly provide all information
regarding the use, generation, storage, transportation, or disposal of Hazardous
Substances by Tenant Responsible Parties that is requested by Landlord. If
Tenant fails to fulfill any duty imposed under this subparagraph (iii) within a
reasonable time, Landlord may do so; and in such case, Tenant shall cooperate
with Landlord in order to prepare all documents Landlord deems necessary or
appropriate to determine the applicability of the Laws to the Leased Space and
use of Hazardous Substances by Tenant Responsible Parties, and for compliance
therewith, and Tenant shall execute all documents promptly upon Landlord’s
request. No such action by Landlord and no attempt made by Landlord to mitigate
damages under any Law shall constitute a waiver of any of Tenant’s obligations
under this Subparagraph (iii).

 

(E)                                 Tenant’s obligations and liabilities under
this Subparagraph (iii) shall survive the expiration of this Lease.

 

(iv)                              Tenant’s Indemnity.

 

9

--------------------------------------------------------------------------------


 

(A)                              Tenant shall indemnify, defend, and hold
harmless Landlord, the manager of the Center, and their respective officers,
directors, beneficiaries, shareholders, partners, agents and employees, from all
fines, suits, procedures, claims, and actions of every kind, and all costs
associated therewith (including reasonable attorneys’ and consultants’ fees)
arising out of or in any way connected with any deposit, spill, discharge, or
other release of Hazardous Substances that occurs during the Term of this Lease
at or from the Leased Space and which arises at any time from use of Hazardous
Substances by Tenant Responsible Parties, or from failure by Tenant Responsible
Parties to provide all information, make all submissions, and take all steps
required by all Authorities under the Laws with respect thereto.

 

(B)                                Tenant’s obligations and liabilities under
this Subparagraph (iv) shall survive the expiration of this Lease.

 

(C)                                Attached to this Lease as Exhibit “C” and
made part hereof is a Rider regarding Industrial Waste Discharge within
Eagleview Corporate Center.

 

6.                                      LATE PAYMENT.

 

If any payment required by Tenant under any of the terms hereof shall not be
paid within five (5) days after written notice from Landlord that such payment
is overdue, Tenant shall, upon demand, pay a late charge to Landlord equal to
the greater of (a) Fifty ($50.00) Dollars or (b) $.05 for each dollar so due,
and such late charge shall be deemed Additional Rent for purposes of this Lease;
provided, however, that such late charge shall be due immediately without notice
upon any failure to pay when due during any twelve (12) month period in which
Landlord shall have given such written notice on two (2) prior occasions.

 

7.                                      CONDITION OF LEASED SPACE.

 

Tenant has accepted the Leased Space and acknowledges that the Leased Space is
in the condition required by this Lease.

 

8.                                      TENANT’S ALTERATIONS.

 

(a)                                  Except as hereafter provided, Tenant shall
make no alterations, additions or improvements (“Tenant Alterations”) to the
Leased Space without the consent of Landlord, which consent shall not be
unreasonably withheld, delayed or conditioned. At the time of Landlord’s
consent, Landlord shall designate whether Tenant shall be required to remove the
proposed Tenant Alteration upon termination of this Lease, and the absence of
such designation in Landlord’s written consent shall be deemed Landlord’s
agreement that Tenant shall not be obligated to remove Tenant Alterations upon
the termination of this Lease. Landlord also may impose such reasonable
conditions as part of its consent as Landlord deems appropriate, taking

 

10

--------------------------------------------------------------------------------


 

into consideration the nature of the proposed Tenant Alteration, including,
without limitation, requiring Tenant to furnish Landlord with security for the
payment of all costs to be incurred in connection with such work, insurance, and
copies of the plans, specifications and permits necessary for such work. Nothing
herein, however, shall be construed to obligate Tenant to construct any Tenant
Alteration for which Landlord has given its consent.

 

(b)                                 Landlord’s consent shall not be required for
Tenant Alterations which (i) do not adversely impact the structural integrity of
the Building or the systems serving the Building or their operation, (ii) are
not visible from the Building exterior and (iii) qualify under the following:

 

(A)                              The Tenant Alteration is to be made to portions
of the Leased Premises other than the laboratory areas and the cost thereof is
$10,000 or less with respect to any Tenant Alteration project (or $20,000 or
less in the aggregate with respect to Tenant Alteration projects undertaken over
any twelve (12) consecutive month period); or

 

(B)                                The Tenant Alteration is to be made to the
laboratory areas of the Leased Premises and the cost thereof is $50,000 or less
with respect to any Tenant Alteration project (or $100,000 or less in the
aggregate with respect to Tenant Alteration projects undertaken over any twelve
(12) consecutive month period).

 

Tenant Alterations described in this subsection (b) for which Landlord’s consent
is not required hereinafter are called “Permitted Tenant Alterations.”
Notwithstanding the foregoing, painting or carpeting of the interior of the
Leased Space and like cosmetic improvements shall not be deemed Tenant
Alterations regardless of the cost thereof. Tenant shall not be obligated to
remove Permitted Tenant Alterations upon the termination of this Lease unless an
Event of Default has occurred which is then continuing and Landlord so requires
such removal.

 

(c)                                  All Tenant Alterations shall be done at
Tenant’s expense by contractors approved by Landlord, which approval shall not
be unreasonably withheld, delayed or conditioned and shall be deemed given
unless Landlord notifies Tenant of its objections within ten (10) business days
after delivery of Tenant’s request for approval. With respect to Tenant
Alterations other than the Permitted Tenant Alterations, no work shall be
performed until the plans therefore have been approved by Landlord, which
approval shall not be unreasonably withheld, delayed or conditioned and shall be
deemed approved unless Landlord notifies Tenant of objections to the proposed
plans within ten (10) business days after delivery to Landlord of a complete set
of the plans therefor. In connection with the review of plans submitted by
Tenant, Landlord shall be reimbursed by Tenant for Landlord’s cost in reviewing
such plans at the rate of $125.00 per hour; subject to reasonable increase to
reflect the then current hourly charge imposed for such review by Landlord for
its tenants in the Center generally, and prior to undertaking any such review,
Landlord shall provide a statement of the maximum review hours to be dedicated
to such review. With respect to Permitted Tenant Alterations, Tenant shall
provide Landlord with a copy of Tenant’s application for a building permit
therefor, if applicable (together with all attachments thereto), and no review
fee shall be charged to Tenant by Landlord in connection therewith nor

 

11

--------------------------------------------------------------------------------


 

shall Landlord’s approval of such application be required. Tenant shall provide
copies of as-built plans and specifications for all Tenant Alterations to
Landlord within a reasonable time of completion of the Tenant Alteration. All
Tenant Alterations shall be done in a first class, workmanlike manner and shall
comply with all insurance requirements then made available to Tenant and all
applicable laws, ordinances, rules and regulations of governmental authorities
having jurisdiction thereover, and, where applicable, with all reasonable
requirements of Landlord imposed as a condition of such consent.

 

(d)                                 If, as a condition of Landlord’s consent,
removal of a Tenant Alteration is required at termination of this Lease, Tenant
shall promptly remove such Tenant Alterations and repair any damage occasioned
by such removal. In default thereof, Landlord may effect said removal and
repairs at Tenants expense. With respect to any Tenant Alterations which Tenant
is not obligated to remove hereunder (including without limitation Permitted
Tenant Alterations), such Tenant Alterations, if not removed by Tenant upon the
termination of this Lease, shall be deemed abandoned by Tenant, and deemed a
part of Landlord’s property, notwithstanding any provision of Section 16 to the
contrary.

 

9.                                      MECHANIC’S LIENS.

 

Prior to Tenant’s performing or ordering (other than through Landlord or
Landlord’s contractors) any construction or other work on or about the Leased
Space for which a lien could be filed against the Leased Space or the Building,
Tenant shall enter into a written waiver of liens agreement with the contractor
who is to perform such work, and such written agreement shall be filed, in
accordance with the Mechanics’ Lien Law of the state where the Building is
located prior to the commencement of such work. Tenant’s failure to enter into
or record such waiver of liens shall not be deemed a default hereunder.
Notwithstanding the foregoing, if any mechanics’ or other lien shall be filed
against the Leased Space or the Building purporting to be for labor or material
furnished or to be furnished at the request of the Tenant other than through
Landlord or Landlord’s contractors, then Tenant shall at its expense cause such
lien to be discharged of record by payment, bond or otherwise, within fifteen
(15) days after Tenant receives notice of the filing thereof. If Tenant shall
fail to cause such lien to be discharged by payment, bond or otherwise within
such period, Landlord may cause such lien to be discharged by payment, bond or
otherwise, without investigation as to the validity thereof or as to any offsets
or defenses thereto, and Tenant shall, upon demand, reimburse Landlord for all
amounts paid and costs incurred, including attorneys’ fees, in having such lien
discharged of record. If, however, Tenant notifies Landlord during such fifteen
(15) day period that it disputes the validity of such lien and provides security
reasonably acceptable to Landlord in an amount which is sufficient to discharge
such lien in full, Landlord shall refrain from satisfying such lien for a period
not to exceed one hundred twenty (120) days.

 

10.                               CONDITION OF LEASED SPACE.

 

Tenant acknowledges and agrees that, except as expressly set forth in this
Lease, there have been no representations or warranties made by or on behalf of
Landlord with respect to the

 

12

--------------------------------------------------------------------------------


 

Leased Space or the Building or with respect to the suitability of either for
the conduct of Tenant’s Business.

 

11.                               COMMON AREA MAINTENANCE.

 

(a)                                  Landlord shall provide all maintenance,
repairs and replacements to all common areas external to the Building, and the
roof and structure of the Building. The cost of same shall be included in the
Operating Expenses to the extent provided in Section 3(a)(iii) unless the
necessity for the foregoing arises from the gross negligence or willful and
wanton misconduct of Landlord or its employees, in which case such cost shall
not be included as part of the Operating Expenses but shall be paid by Landlord
(without prejudice to Landlord’s right to recover same from the responsible
party).  Any such maintenance, replacements or repairs and any labor performed
or materials furnished by or upon the direction of Landlord shall be performed
in a good and workmanlike manner, using only materials of at least the same
quality and integrity as that being repaired or replaced, and performed and
furnished in compliance with all applicable laws, regulations, ordinances and
requirements of all duly constituted authorities or governmental bodies having
jurisdiction over the Building, and the requirements of any board of
underwriters having jurisdiction thereof. It is understood that this is a
“triple net” lease, with Minimum Annual Rent paid to Landlord intended to be net
of taxes, repairs not covered by this Section or Section 14, insurance and
Operating Expenses.

 

(b)                                 Unless otherwise agreed with Tenant in
writing, Landlord agrees that all maintenance to the common areas external to
the Building which the Association offers to perform or is obligated to perform
for the benefit of lots in the Center shall be performed by the Association.
Landlord shall use diligent efforts to enforce any such obligation of the
Association. Except during such period of time as Landlord or its affiliates
control the Association, Landlord shall not be liable in damages or otherwise
for temporary delay or failure in furnishing any service or facility to be
provided by the Association.

 

(c)                                  In the absence of a judgment to the
contrary, in no event shall any delay or failure to provide the services or
obligations under subsections (a) or (b) above, regardless of cause, be deemed
to be an eviction or disturbance of Tenant’s use and possession of the Leased
Space, render Landlord liable to Tenant, authorize abatement of rent, relieve
Tenant from performance of its obligations under this Lease, or result in a
termination of this Lease. The foregoing, however, shall not be deemed to
prevent Tenant’s exercise of its rights under Section 42 hereof.

 

12.                               ASSIGNMENT AND SUBLETTING.

 

(a)                                  Tenant shall not, without the prior written
consent of Landlord, assign or mortgage (except as permitted under Section 36(b)
hereof) this Lease or any interest therein or sublet the Leased Space or any
part thereof. For the purposes of this paragraph, the sale or assignment of a
controlling interest in the Tenant corporation or a majority interest in the
Tenant partnership as the case may be shall be deemed an assignment, but the
assignment to a parent, wholly-owned subsidiary of the Tenant or successor
corporation shall be permitted, provided that such assignee assumes the
obligations of Tenant and that such assignment shall not relieve

 

13

--------------------------------------------------------------------------------


 

Tenant of its obligations hereunder. For purposes herein, (A) a successor
corporation is one into which Tenant is merged or consolidated, or which
acquired those of Tenant’s assets or business located in the Leased Space as of
the date of the assignment, and (B) a controlling interest shall mean the
ownership of fifty percent or more of the beneficial interest in the person or
entity in question, unless the corporation is publicly traded in which case such
transfers of stock (whether or not a controlling interest) shall not be deemed
to be an assignment. As to any other assignment, Landlord agrees that it shall
not unreasonably withhold its consent, provided the business of Tenant’s
assignee or subtenant is no more hazardous than that of Tenant, it being
understood that it shall not be unreasonable for Landlord to require, as a
condition of such consent:

 

(b)                                 That 50% of any money or other economic
consideration received by Tenant as a result of such subletting or assignment
and which is not properly allocable to any lease of Tenant’s personal property
in the Leased Space or sale of Tenant’s assets from the business operated at the
Leased Space or sale of Tenant’s stock or other arms-length transaction, which
exceeds, in the aggregate, the total sums which Tenant is obligated to pay
Landlord under this Lease (pro rated to reflect obligations allocable to that
portion of the Leased Space subject to the sublease or assignment) shall be
payable to Landlord as Additional Rent under this Lease without affecting or
reducing any other obligation of Tenant hereunder; and

 

(c)                                  Unless otherwise agreed in Landlord’s
consent, no subletting or assignment shall release Tenant of Tenant’s obligation
or alter the primary liability of Tenant to pay the rental and to perform all
other obligations to be performed by Tenant hereunder. The acceptance of rental
by Landlord from any other person shall not be deemed to be a waiver by Landlord
of any provision hereof. Consent to one assignment or subletting shall not be
deemed consent to any subsequent assignment or subletting. In the event of
default by any assignee of Tenant or any successor of Tenant in the performance
of any of the terms hereof, Landlord may proceed directly against Tenant without
the necessity of exhausting remedies against such assignee or successor.
Landlord may consent to subsequent assignment or subletting of this Lease or
amendments or modifications to this Lease with assignees of Tenant, without
notifying Tenant, or any successor of Tenant, and without obtaining its or their
consent thereto and such action shall not relieve Tenant of liability under this
Lease.

 

13.                               ACCESS TO LEASED SPACE.

 

Landlord, its employees and agents, shall have the right to enter the Leased
Space at all reasonable times for the purpose of examining or inspecting the
same, showing the same to prospective purchasers or tenants of the Building, or
mortgagees, and making such alterations, repairs, improvements or additions to
the Leased Space or to the Building as Landlord may deem necessary or desirable
provided such alterations, repairs, improvements or additions do not adversely
affect Tenant’s Business or use of the Leased Space or, except with Tenant’s
consent, alter the Tenant’s Alterations. Except in case of emergency which, in
Landlord’s reasonable judgment, threatens imminent injury to persons or
property, any such entry shall be after reasonable notice to Tenant and in
compliance with Tenant’s practices from time to time established with respect to
testing areas or other areas where confidential information is located

 

14

--------------------------------------------------------------------------------


 

or to which governmental regulations affecting access may apply, for which
Tenant has provided written notice to Landlord. If a representative of Tenant
shall not be present to open and permit entry into the Leased Space at any time
when such entry by Landlord is necessary in an emergency, Landlord may enter by
means of a master key (or forcibly) without liability to Tenant and without such
entry constituting an eviction of Tenant or termination of this Lease. All keys
must be returned to Landlord at the expiration or termination of the Lease.

 

14.                               REPAIRS.

 

(a)                                  Landlord shall perform all maintenance,
replacements and repairs necessary to maintain the roof, load bearing walls
(other than paint and wall coverings), floors (other than carpeting, tile and
similar floor coverings), foundations and other structural elements of the
Building; provided, however, that Landlord shall not be obligated for any of
such repairs until the expiration of a reasonable period of time after written
notice that such repair is needed. The cost of same shall be included in the
Operating Expenses to the extent provided in Section 3(a)(iii) unless the
necessity for any of the foregoing arises from the gross negligence or wilful
and wanton misconduct of Landlord or its employees, in which case such cost
shall not be included as part of the Operating Expenses but shall be paid by
Landlord (without prejudice to Landlord’s right to recover same from the
responsible party).  Any such maintenance, replacements or repairs and any labor
performed or materials furnished by or upon the direction of Landlord shall be
performed in a good and workmanlike manner, using only materials of at least the
same quality and integrity as that being repaired or replaced, and performed and
furnished in compliance with all applicable laws, regulations, ordinances and
requirements of all duly constituted authorities or governmental bodies having
jurisdiction over the Building, and the requirements of any board of
underwriters having jurisdiction thereof.

 

(b)                                 Except as the Landlord is obligated for
repairs as provided above or in Section 11, Tenant shall make, at its sole cost
and expense, all repairs necessary to maintain the Leased Space, including
without limitation, all plumbing, heating, ventilation, air conditioning and
electrical lines, pipes, fixtures and equipment not expressly to be maintained
by Landlord pursuant to subparagraph (a) and shall keep the Leased Space and the
fixtures therein in neat and orderly condition. Without limiting the generality
of the foregoing, Tenant at its expense is specifically required to make
promptly all repairs (i) to that portion of any pipes, lines, ducts, wires or
conduits at the Building; (ii) to the glass windows, plate glass doors, and any
fixtures or appurtenances composed of glass and which are located within the
Leased Space; (iii) to Tenant’s sign(s); and (iv) to any heating or air
conditioning equipment installed in the Building. During the Term, Tenant at its
own expense shall keep in place a maintenance contract with a reputable heating
and air conditioning service company reasonably acceptable to Landlord, and
provide Landlord with a copy of the same. If the Tenant refuses or neglects to
make such repairs or fails to diligently prosecute the same to completion after
written notice from Landlord of the need therefore and a reasonable time for
cure, Landlord may make such repairs at the expense of Tenant and such expense
shall be collectible as Additional Rent. Any such repairs and any labor
performed or materials famished in, on or about the Leased Space shall be
performed and furnished by Tenant in compliance with all applicable laws,
regulations, ordinances and requirements of duly constituted authorities having
jurisdiction over the Building, the

 

15

--------------------------------------------------------------------------------


 

requirements of any board of underwriters having jurisdiction thereof, as well
as any reasonable regulations imposed by Landlord pertaining thereto. Without
limitation of the foregoing, Landlord shall have the right to approve any and
all contractors and suppliers who furnish materials and labor for such repairs,
which consent shall not be unreasonably withheld, delayed or conditioned.

 

(c)                                  If required solely as a result of Tenant’s
particular activities at the Leased Space (as opposed to general occupancy
thereof by any tenant), Tenant also shall comply with, and make any repairs and
installations required by any applicable law.

 

(d)                                 Provided that Landlord shall exercise
reasonable efforts to effectuate its repairs in a manner which will keep at a
minimum Landlord’s interference with Tenant’s use and occupancy of the Leased
Space, Landlord shall not be liable by reason of any injury to or interference
with Tenant’s business arising from the making of any repairs, alterations,
additions or improvements in or to the Leased Space, or the Building or Center
or to any appurtenances or equipment therein.

 

15.                               TERMINATION AND EXTENSION.

 

(a)                                  It is hereby mutually agreed that this
Lease shall terminate at the end of the Term (as the same may have been
accelerated pursuant to Section 2(c)), if a renewal right has not been exercised
or, if exercised, upon the end of any renewal term, without notice.

 

(b)                                 If Tenant shall hold over after the
expiration of the Term hereof, and Landlord shall not give consent to such hold
over by Tenant, such tenancy may be terminated as permitted by applicable state
law, and until Tenant has vacated the Leased Space, it agrees to pay to Landlord
rent at a monthly rental double the rate payable by Tenant at the expiration of
the Term of this Lease.

 

16.                               SURRENDER OF LEASED SPACE.

 

At the end of the Term of this Lease, Tenant shall surrender the Leased Space to
Landlord, in broom clean condition and in good order and repair except for
ordinary wear and tear and damage for which Tenant is not obligated to make
repairs under this Lease. Subject to Sections 8 and 9 hereof and if an Event of
Default has not occurred which is then continuing, Tenant shall at the end of
the Term hereof remove any Tenant Alterations and any equipment, furniture,
trade fixtures or other personal property placed in the Leased Space by Tenant,
unless Landlord directs Tenant to not remove Tenant Alterations, in which event
the same shall remain in place and be the property of Landlord.  Tenant shall
repair all damage to the Leased Space caused by such removal and, except for
Tenant Alterations to remain in place as permitted or directed by Landlord,
restore the Leased Space to the condition in which they were prior to the
installation of the items so removed, reasonable wear and tear and damage by
casualty not caused by Tenant excepted. Tenant shall surrender the Leased Space
to Landlord at the end of the Term hereof, without notice of any kind, and
Tenant waives all right to any such notice as may be provided under any laws now
or hereafter in effect in Pennsylvania. If Tenant shall fail to remove

 

16

--------------------------------------------------------------------------------


 

any Tenant Alterations which it was required to remove pursuant to Section 8 of
this Lease or any of its equipment, furniture, trade fixtures or other personal
property, Landlord may remove and store the same at the expense of Tenant or
sell the same on behalf of Tenant at public or private sale in such manner as is
commercially reasonable, with any proceeds thereof to be first applied to the
costs and expenses, including attorney’s fees, of the storage and sale and the
payment of any amounts owed hereunder by Tenant.

 

17.                               INDEMNIFICATION AND INSURANCE.

 

(a)                                  Tenant covenants and agrees that it shall,
without notice or demand and at its own cost and expense, indemnify and save
harmless Landlord against and from, and Landlord shall not be liable to Tenant
for, any and all claims by or on behalf of any person arising in any manner
whatsoever from, out of, or in connection with any accident, death, injury, or
damage, loss or theft of property in or about the Leased Space (whether
involving property belonging to Tenant or any other person) resulting from the
negligence or willful misconduct of Tenant, its agents, employees, licensees or
invitees, and from and against all costs, reasonable attorney fees, expenses and
liabilities incurred in or as a result of any such claim or action or proceeding
brought against Landlord by reason of any such claim. Tenant, upon notice from
Landlord, covenants to resist or defend such action or proceeding by legal
counsel reasonably satisfactory to Landlord.

 

(b)                                 Tenant shall keep in force public liability
insurance with respect to the Leased Space, including contractual insurance with
respect to the covenants and agreements above, with companies and in form
reasonably acceptable to Landlord to afford protection of not less than Three
Million ($3,000,000.00) Dollars with respect to personal injury or death and
property damage, and naming Landlord as an additional insured and providing not
less than thirty (30) days’ notice of cancellation. Copies of such policies or a
certificate of insurance evidencing same shall be delivered to Landlord.

 

(c)                                  Landlord covenants and agrees that it
shall, without notice or demand and at its own cost and expense, indemnify and
save harmless Tenant against and from, and Tenant shall not be liable to
Landlord for, any and all claims by or on behalf of any person arising in any
manner whatsoever from, out of, or in connection with any accident, death,
injury, or damage, loss or theft of property in or about the Leased Space
(whether involving property belonging to Landlord or any other person) resulting
from the gross negligence or wanton and willful misconduct of Landlord, its
agents or employees, and from and against all costs, reasonable attorney fees,
expenses and liabilities incurred in or as a result of any such claim or action
or proceeding brought against Tenant by reason of any such claim. Landlord, upon
notice from Tenant covenants to resist or defend such action or proceeding by
legal counsel reasonably satisfactory to Tenant.

 

(d)                                 Landlord shall keep in force public
liability insurance with respect to the Building, including contractual
insurance with respect to the covenants and agreements above, with companies and
in form reasonably acceptable to Tenant to afford protection of not less than
Three Million ($3,000,000.00) Dollars with respect to personal injury or death
and property

 

17

--------------------------------------------------------------------------------


 

damage, and naming Tenant as an additional insured and providing not less than
thirty (30) days’ notice of cancellation. Copies of such policies or a
certificate of insurance evidencing same shall be delivered to Tenant.

 

(e)                                  All property insurance policies also shall
contain a clause or endorsement denying the insurer any rights of subrogation
against Landlord, in the case of Tenant’s insurer, and Tenant, in the case of
Landlord’s insurer. As to any loss or damage covered by insurance containing a
waiver of subrogation clause or similar endorsement, each party hereby releases
the other, to the extent of such damaged party’s insurance indemnities, from any
and all liability for such loss or damage even if such loss or damage shall be
brought about by the fault or negligence of such other party, or the agents,
employees, invitees or licensees of such other party; provided however, that
this release shall be effective only with respect to loss or damage occurring
during such time as the applicable policies of insurance shall contain a clause
to the effect that this release shall not affect said policies or the right of
the insured to recover thereunder. If any policy does not contain such a clause,
the insured party shall, at the written request of the other party to this
release, have such a clause added to said policy if an endorsement so providing
is obtainable. This subsection (e) shall supersede any provisions to the
contrary in subsections (a) and (c) above.

 

18.                               FIRE OR OTHER CASUALTY.

 

(a)                                  At all times during the effectiveness of
this Lease, Landlord shall maintain in full force and effect a policy of fire
and extended coverage insurance for the full replacement value of the Building,
subject to a commercially reasonable deductible. The premium for such insurance
and any deductibles expended shall be included as an Operating Expense. Such
coverage shall be issued by any reputable insurance company licensed in
Pennsylvania, with at least a Best’s rating of “A” or better. Landlord agrees to
deliver a certificate evidencing such insurance coverage upon Tenant’s request
from time to time.

 

(b)                                 If the Leased Space or the Building is
partially damaged by fire or other casualty such that Tenant is able to conduct
its business therein at a reduced but economically feasible level on a temporary
basis, and insurance proceeds are available to Landlord, the damages shall be
repaired by and at the expense of Landlord and the rent, until such repairs
shall be made, shall be apportioned from the date of such fire or other casualty
according to the part of the Leased Space which is usable by Tenant. Landlord
agrees to repair such damage within a reasonable period of time after receipt
from Tenant of written notice of such damage, except that Tenant agrees to
repair and replace its own furniture, furnishings and equipment and Tenant
Alterations. If Landlord is unable to complete reconstruction of the damaged
premises within two hundred ten (210) days from the date of the casualty, or at
least one year prior to the then scheduled expiration date of the Lease,
Landlord or Tenant shall have the right to terminate this Lease.

 

(c)                                  If the Building is totally damaged or is
rendered wholly untenantable by fire or other casualty, rent shall abate from
the date the Building is rendered untenantable, and each party shall have the
right to terminate the Lease by written notice to the other on or before thirty
(30) days after such casualty occurred. If, however, Landlord consents in
writing within thirty

 

18

--------------------------------------------------------------------------------


 

(30) days following such casualty to reconstruct the damaged premises to the
condition which existed prior to such casualty and a reputable contractor
acceptable to Landlord and Tenant determines that such reconstruction can be
substantially completed within two hundred ten (210) days from the date of such
casualty, neither party shall have the right to terminate this Lease and
Landlord shall undertake reconstruction of the damaged premises. If, however,
Landlord is unable to complete reconstruction of the damaged premises within two
hundred ten (210) days from the date of the casualty, or at least one year prior
to the then scheduled expiration date of the Lease, Landlord or Tenant shall
have the right to terminate this Lease.

 

(d)                                 Whenever Landlord shall be obligated
hereunder to reconstruct damaged premises, Landlord agrees to undertake such
reconstruction with reasonable diligence and, if Tenant shall remain in
possession of any portion of the Leased Space, in such manner to as to minimize
interference or disruption of Tenant’s use of the said portion of the Leased
Space. Reconstruction shall be performed in a good and workmanlike manner, in
accordance with standard construction practices and safety procedures, using
only materials of at least equal quality and integrity as the materials damaged
by the casualty, undertaken in such manner so as to restore the damaged premises
to substantially the condition which existed prior to such casualty, and
performed and furnished in compliance with all applicable laws, regulations,
ordinances and requirements of all duly constituted authorities or governmental
bodies having jurisdiction over the Building, and the requirements of any board
of underwriters having jurisdiction thereof.

 

(e)                                  Upon the termination of this Lease under
the conditions hereinbefore provided, Tenant’s liability for rent shall cease as
of the day of the casualty. Tenant shall promptly vacate and surrender the
Leased Space to Landlord in its “as is” condition, whereupon neither party shall
have any further rights or obligations hereunder except that Landlord shall
reimburse to Tenant (i) any portion of the Security Deposit not otherwise
applied by Landlord in accordance with this Lease, and (ii) prepaid Rent paid by
Tenant. Such reimbursement shall be made in full to Tenant not later than thirty
(30) days following termination of this Lease, and if not so paid, such unpaid
amounts shall accrue interest at the Default Rate specified in this Lease from
the date of termination until paid in full. The limitations set forth in Section
28 hereof shall not apply Landlord’s liability for payment of the foregoing
amounts.

 

19.                               CONDEMNATION.

 

If the Leased Space or the Building or any material part of either shall be
condemned or otherwise subject to an eminent domain proceeding, then and in that
event, upon the transfer of title to the authority exercising such power, this
Lease shall terminate, and all rent paid in advance shall be apportioned as of
the date of such termination. Notwithstanding the foregoing, if only a part of
the Leased Space shall be so taken and the part not so taken shall be sufficient
in Tenant’s reasonable judgment for the economic and feasible operation of
Tenant’s business, Tenant, at its election, may retain the part not so taken and
there shall be a proportional reduction in the rent. All compensation awarded or
paid upon such a total or partial taking of the Leased Space shall belong to and
be the property of the Landlord. The foregoing shall not, however, be construed
to preclude the Tenant from prosecuting any claim directly against the
condemning

 

19

--------------------------------------------------------------------------------


 

authority in such condemnation proceedings for loss of business, or depreciation
to, damage to, or cost of removal of, or for the value of stock, trade fixtures,
furniture, and other personal property belonging to the Tenant, provided,
however, that no such award or claim shall diminish or otherwise adversely
affect the Landlord’s award.

 

20.                               ESTOPPEL CERTIFICATES.

 

At any time, and from time to time, upon the written request of Landlord or any
“Mortgagee” (as defined in section 29 hereof), Tenant, within ten (10) business
days of the date of such written request, agrees to execute and deliver to
Landlord and/or such Mortgagee, a written statement: (a) ratifying this Lease;
(b) confirming the commencement and expiration dates of the terms of this Lease;
(c) certifying that Tenant is in occupancy of the Leased Space, and that the
Lease is in full force and effect and has not been modified, assigned,
supplemented or amended except by such writings as shall be stated; (d)
certifying that all conditions and agreements under this Lease to be satisfied
or performed by Landlord have been satisfied and performed except as shall be
stated; (e) certifying that Landlord is not in default under the Lease and there
are no defenses or offsets against the enforcement of this Lease by Landlord, or
stating the defaults and/or defenses claimed by Tenant; (f) reciting the amount
of advance rent, if any, paid by Tenant and the date to which such rent has been
paid; (g) reciting the amount of security deposited with Landlord, if any; and
(h) any other information which Landlord or the Mortgagee reasonably may
require. The failure of Tenant to execute, acknowledge and deliver to Landlord
and/or any Mortgagee a statement in accordance with the provisions herein within
the period set forth herein shall constitute an acknowledgment by Tenant which
may be relied upon by any person holding or intending to acquire any interest
whatsoever in the Leased Space or the Building that this Lease has not been
assigned, amended, changed or modified, is in full force and effect and that the
Minimum Annual Rent, and Additional Rent have been duly and fully paid not
beyond the respective due dates immediately preceding the date of the request
for such statement and shall constitute as to any persons entitled to rely on
such statements (other than Landlord) a waiver of any defaults by Landlord or
defenses or offsets against the enforcement of this Lease by Landlord which may
exist prior to the date of the written request.

 

21.                               DEFAULT.

 

The occurrence of any of the following shall constitute an “Event of Default” of
this Lease by Tenant:

 

(a)                                  A failure by Tenant to pay, when due, any
installment of rent hereunder or any such other sum herein required to be paid
by Tenant where such failure continues for ten (10) days after written notice
thereof from Landlord; provided however said written notice shall not be
required to be given by Landlord more than twice in any twelve (12) month
period.

 

(b)                                 A failure by Tenant to observe and perform
any other terms or conditions of this Lease to be observed or performed by
Tenant, where such failure continues for thirty (30) days after written notice
thereof from Landlord to Tenant; provided that, if such default is of a nature
that cannot be reasonably cured within such thirty (30) day period, no default
shall exist so long

 

20

--------------------------------------------------------------------------------


 

as Tenant has commenced cure within such thirty (30) day period and diligently
pursues same to completion within ninety (90) days.

 

(c)                                  The making by Tenant of any assignment for
the benefit of creditors, an adjudication that Tenant is bankrupt, insolvent, or
unable to pay its debts; the filing by or against Tenant of a petition in
bankruptcy or of a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within sixty (60) days after the filing thereof); the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets located in the Leased Space or of Tenant’s interest in this
Lease (unless possession is restored to Tenant within thirty (30) days after
such appointment); or the attachment, execution or levy against, or other
judicial seizure of, substantially all of Tenant’s assets located in the Leased
Space or of Tenant’s interest in this Lease (unless the same is discharged
within thirty (30) days after issuance thereof).

 

22.                               REMEDIES.

 

Upon the occurrence of any Event of Default by Tenant:

 

(a)                                  Landlord may perform for the account of
Tenant any such act, the omission of which constituted an Event of Default by
Tenant and immediately recover as Additional Rent any expenditures made and the
amount of any obligations incurred in connection therewith, plus interest at the
Default Rate from the date the obligations are incurred by Landlord until
payment therefor to Landlord, whether before or after entry of judgment and
issuance of execution thereon.

 

(b)                                 Landlord may accelerate all Minimum Annual
Rent and Additional Rent due for the balance of the Term of this Lease and
declare the same to be immediately due and payable.  In determining the amount
of any future payments due Landlord relating to Operating Expenses and/or Real
Estate Taxes, Landlord shall make such determination based upon the most recent
estimates of Operating Expenses and/or Real Estate Taxes available.

 

(c)                                  Landlord, at its option, may serve notice
upon Tenant that this Lease and the then unexpired term thereof shall cease and
expire and become absolutely void on the date specified in such notice, to be
not less than five (5) days after the date of such notice without any right on
the part of the Tenant to save the forfeiture by payment of any sum due or by
the performance of any term or condition broken; and, thereupon and at the
expiration of the time limit in such notice, this Lease and the Term hereof, as
well as the right, title and interest of the Tenant hereunder, shall wholly
cease and expire and become void in the same manner and with the same force and
effect (except as to Tenant’s liability) as if the date fixed in such notice
were the date herein granted for expiration of the Term of this Lease.
Thereupon, Tenant shall immediately quit and surrender to Landlord the Leased
Space, and Landlord may enter into and repossess the Leased Space by summary
proceedings, detainer, ejectment or otherwise and remove all occupants thereof
and, at Landlord’s option, any property thereon, without being liable to
indictment, prosecution or damages therefor. No such expiration or termination
of this Lease

 

21

--------------------------------------------------------------------------------


 

shall relieve Tenant of its liability and obligations under the Lease, whether
or not the Leased Space shall be relet.

 

(d)                                 Landlord may, at any time after the
occurrence of any Event of Default, re-enter and repossess the Leased Space and
any part thereof and attempt in its own name, as agent for Tenant if this Lease
not be terminated, or on its own behalf if this Lease be terminated, to relet
all or any part of the Leased Space for and upon such terms and to such persons
and for such period or periods as Landlord, in its sole discretion, shall
determine, including a term beyond the termination of this Lease; and Landlord
shall not be required to accept any tenant offered by Tenant or observe any
instruction given by Tenant about such reletting. For the purpose of such
reletting, Landlord may decorate or make repairs, changes, alterations or
additions in or to the Leased Space to the extent deemed by Landlord desirable
or convenient; and the cost of such decoration, repairs, changes, alterations or
additions shall be charged to and be payable by Tenant as Additional Rent
hereunder, as well as any reasonable brokerage and attorneys fees incurred by
Landlord; and any sums collected by Landlord from any new tenant obtained shall
be credited against the balance of the rent due hereunder as aforesaid. Tenant
shall pay to Landlord monthly, on the days when the rent would have been payable
under this Lease, the amount due hereunder less the amount obtained by Landlord
from such new tenant.

 

(e)                                  Landlord shall have the right of
injunction, in the event of a breach or threatened breach by Tenant of any of
the terms and conditions hereof, to restrain the same and the right to invoke
any remedy allowed by law or in equity, whether or not other remedies,
indemnities or reimbursements are herein provided. The rights and remedies given
to Landlord in this Lease are distinct, separate and cumulative remedies; and no
one of them, whether or not exercised by Landlord, shall be deemed to be in
exclusion of any of the others.

 

(f)                                    In the event of the occurrence of an
Event of Default hereunder, Landlord shall have the right to change the locks on
the Leased Space and exclude Tenant therefrom, and to discontinue all or part of
the services and facilities provided to Tenant under this Lease or otherwise,
which-action shall not be deemed an eviction. Such action may be taken, however,
only upon five (5) days prior notice to Tenant, and Tenant hereby releases
Landlord from any liability for any damages sustained by Tenant or its property
as a result of the same.

 

(g)                                 If Tenant has paid accelerated rent to
Landlord and Landlord thereafter re-lets any portion of the Leased Space, any
sums collected by Landlord from any new tenant obtained in excess of the cost of
decoration, repairs, changes, alterations or additions, and any reasonable
brokerage and attorneys fees incurred by Landlord in connection with such
re-letting, to the extent the same exceed all other damages incurred by Landlord
as a result of Tenant’s default, shall be paid to Tenant if, as and when
received by Landlord from the replacement tenant, but in no event shall the
amount to be paid to Tenant by Landlord exceed the amount of accelerated rent
and other damages paid by Tenant to Landlord.

 

(h)                                 Following an Event of Default, Landlord
agrees not to unreasonably withhold, delay or condition (including, for example,
the requirement of any back-rent payments by Tenant) its consent to any
subtenants or assignees which Tenant may propose for all or any

 

22

--------------------------------------------------------------------------------


 

portion of the Leased Space provided that Landlord’s acceptance of any such
subtenant or assignee shall not be deemed to cure Tenant’s default nor otherwise
relieve Tenant of its obligations hereunder, unless Landlord otherwise agrees in
writing. Any rent paid as a result of any such assignment or sublease shall be
applied in accordance with subsection (g) above.

 

23.                               CONFESSION OF JUDGMENT FOR POSSESSION IN
LIMITED CIRCUMSTANCE.

 

If Tenant fails to vacate the Leased Premises upon termination of this Lease or
an Event of Default under Section 21 (a) shall have occurred, Landlord shall
have the further remedy of confession of judgment for possession:

 

ANY PROTHONOTARY OR ATTORNEY OF ANY COURT OF RECORD MAY APPEAR FOR TENANT TO
FILE AN AGREEMENT FOR ENTERING IN ANY COMPETENT COURT AN AMICABLE ACTION FOR
JUDGMENT IN EJECTMENT AGAINST TENANT AND ALL PERSONS CLAIMING UNDER TENANT, AND
A JUDGMENT FOR THE RECOVERY BY LANDLORD OF POSSESSION MAY ISSUE FORTHWITH
WITHOUT ANY PRIOR WRIT OR PROCEEDINGS WHATSOEVER. IF FOR ANY REASON AFTER SUCH
ACTION SHALL HAVE BEEN COMMENCED, IT SHALL BE CANCELED OR SUSPENDED AND
POSSESSION OF THE LEASED SPACE REMAINS IN OR IS RESTORED TO TENANT, LANDLORD
SHALL HAVE THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR TERMINATION OF THIS LEASE OR
ANY RENEWAL OR EXTENSION HEREOF, TO BRING ONE OR MORE AMICABLE ACTIONS IN
EJECTMENT AS HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE LEASED SPACE.
IF IN ANY AMICABLE ACTION IN EJECTMENT, LANDLORD SHALL CAUSE TO BE FILED IN SUCH
ACTION AN AFFIDAVIT SETTING FORTH THE FACTS NECESSARY TO AUTHORIZE THE ENTRY OF
JUDGMENT AND IF A TRUE COPY OF THIS LEASE (AND THE TRUTH OF THE COPY STATED IN
SUCH AFFIDAVIT SHALL BE SUFFICIENT PROOF) BE FILED IN SUCH ACTION, IT SHALL NOT
BE NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY, ANY LAW, RULE OF
COURT, CUSTOM OR PRACTICE TO THE CONTRARY NOTWITHSTANDING. TENANT EXPRESSLY
RELEASES TO LANDLORD, AND TO ANY AND ALL ATTORNEYS WHO MAY APPEAR FOR TENANT,
ALL ERRORS IN THE SAID PROCEEDINGS, AND ALL LIABILITY THEREFOR.

 

23

--------------------------------------------------------------------------------


 

 

 

 

ISOLAGEN, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

24.                               WAIVER.

 

The failure or delay on the part of either party to enforce or exercise at any
time any of the terms and conditions of this Lease shall in no way be construed
to be a waiver thereof, nor in any way to affect the validity of this Lease or
any part hereof, or the right of such party to thereafter enforce each and every
such term or condition. No waiver by either party of any breach of this Lease
shall be held to be a waiver of any other or subsequent breach. The receipt by
Landlord of rent or the payment by Tenant of rent at a time when a default
exists under this Lease shall not be construed as a waiver of such default. The
receipt by Landlord of a lesser amount than the rent due shall not be construed
to be other than a payment on account of the rent then due, nor shall any
statement on Tenant’s check or any letter accompanying Tenant’s check be deemed
an accord and satisfaction, and Landlord may accept such payment without
prejudice to Landlord’s right to recover the balance of the rent due or to
pursue any other remedies provided in this Lease. No act or thing done by this
Lease shall be deemed an acceptance or a surrender of the Leased Space, and no
agreement to accept such a surrender shall be valid unless in writing and signed
by the party against whom enforcement is sought.

 

25.                               QUIET ENJOYMENT.

 

If and so long as Tenant pays the rent reserved hereunder and observes and
performs all the terms and conditions on Tenants part to be observed and
performed hereunder, Tenant shall and may peaceably and quietly have, hold and
enjoy the Leased Space for the entire Term hereof, subject to all of the
provisions of this Lease.

 

26.                               FORCE MAJEURE.

 

Time periods for performance of each party’s obligations (including without
limitation construction obligations) under any of the terms of this Lease shall
be extended for periods of time during which performance is prevented due to
circumstances beyond the performing party’s control, including without
limitation, embargoes, governmental regulations, act of God, war or other
strife, shortages or unavailability of materials or equipment which are “special
order items”, strikes, lockouts, adverse weather conditions, bankruptcy or
breach of contract by a subcontractor (collectively, “Force Majeure). Force
Majeure shall not apply, however, to any monetary obligation hereunder.

 

24

--------------------------------------------------------------------------------


 

27.                               SUCCESSORS.

 

The respective rights and obligations provided in this Lease shall bind and
shall inure to the parties hereto, and their successors and permitted assigns.

 

28.                               LANDLORD’S LIABILITY.

 

Landlord’s responsibility under this Lease shall be limited to its interest in
the Leased Space and in the Building, and no members of Landlord’s partnership
shall be personally liable hereunder. Tenant agrees to look solely to Landlord’s
interest in the Leased Space and in the Building for the collection of any
judgment, and, in entering any such judgment, the person entering the same shall
request the prothonotary to mark the judgment index accordingly. If the Leased
Space or the Building is transferred or conveyed, Landlord shall be relieved of
all covenants and obligations under this Lease thereafter accruing, provided
that notice of said transfer or conveyance is given to Tenant by Landlord.

 

29.                               SUBORDINATION.

 

Landlord represents that no Mortgages (hereafter defined) currently encumber the
Building, any part thereof, or the land on which it is situate. Upon delivery of
a nondisturbance and attornment agreement which is reasonably satisfactory to
Tenant, stating that this Lease is, and all of Tenant’s rights hereunder are and
shall always be, subject and subordinate to any such mortgage, leases of
Landlord’s property (in sale-leaseback) pursuant to which Landlord has or shall
retain the right of possession of the Leased Space (and/or the Building) or
security instruments (collectively called “Mortgage”) that now exist, or may
hereafter be placed upon the Leased Space or the Building, or any part thereof
and all advances made or to be made thereunder and extensions thereof, and if
the holder of any such interest forecloses or extinguishes Landlord’s rights in
the Building or Leased Space, Tenant shall attorn to and recognize any such
holder as the successor Landlord under this Lease. The aforesaid provision shall
be self-operative and no further instrument or document shall be necessary
unless required by any such Mortgagee or purchaser. Notwithstanding anything to
the contrary set forth above, any Mortgagee may at any time subordinate its
Mortgage to this Lease, without Tenant’s consent, by execution of a written
document subordinating such Mortgage to this Lease to the extent set forth
therein, thereupon this Lease shall be deemed prior to such Mortgage. Should
Landlord or any Mortgagee or purchaser desire confirmation of either such
subordination or such attornment, as the case may be, Tenant upon written
request, and from time to time, will execute and deliver without charge and in
form reasonably satisfactory to Tenant, Landlord, the Mortgagee or the purchaser
all instruments and/or documents that may be required to acknowledge such
subordination and/or agreement to attorn, in recordable form within ten (10)
business days following a request therefor from Landlord.

 

30.                               RULES AND REGULATIONS.

 

Tenant agrees to comply with the rules and regulations established by Landlord
from time to time; provided, however, that none of such rules and regulation
materially and adversely affect Tenant’s rights hereunder or operation of
Tenant’s Business from the Leased Space, and Tenant is

 

25

--------------------------------------------------------------------------------


 

afforded a reasonable time from notice thereof to achieve compliance therewith.
The existing rules and regulations are attached hereto as Exhibit “D”.

 

31.                               GOVERNING LAW.

 

This Lease shall be governed by and construed in accordance with the laws of the
state in which the Building is located.

 

32.                               SEVERABILITY.

 

If any provisions of this Lease shall prove to be invalid, void or illegal, it
shall in no way affect any other provision hereof and the remaining provisions
shall nevertheless remain in full force and effect.

 

33.                               NOTICES.

 

All notices and statements required or permitted under this Lease shall be in
writing and delivered by either (a) United States Certified Mail, return receipt
requested, postage prepaid, (b) Federal Express or other nationally recognized
overnight courier service, fee prepaid, or (c) hand delivery against written
receipt therefor, in each case addressed as follows:

 

As to Tenant prior to Commencement Date:

 

Isolagen, Inc.

 

 

2500 Wilcrest, 5th Floor

 

 

Houston, TX 77042

 

 

Attention: General Counsel

 

 

 

As to Tenant as of the Commencement Date:

 

Isolagen, Inc.

 

 

Eagleview Corporate Center

 

 

405 Eagleview Boulevard

 

 

Exton, PA 19341

 

 

Attention: General Counsel

 

 

 

With a copy to:

 

Susan Ciallella

 

 

Dilworth Paxson LLP

 

 

3200 Mellon Bank Center

 

 

1735 Market Street, 32nd Floor

 

 

Philadelphia, PA 19103

 

 

 

As to Landlord:

 

The Hankin Group

 

 

P.O. Box 562

 

 

707 Eagleview Boulevard

 

 

Eagleview Corporate Center

 

 

Exton, PA 19341

 

26

--------------------------------------------------------------------------------


 

Either party may at any time, in the manner set forth for giving notices to the
other, designate a different address to which notices to it shall be sent.
Notice given in accordance with this Section shall be deemed given and received
as of the earlier of (i) actual receipt or (ii) first attempted delivery which
is refused (as opposed to being returned for insufficient postage/fee, improper
address or like cause).

 

34.                               BROKERS.

 

Tenant represents and warrants to Landlord that Tenant has not dealt with any
broker, firm, company or person in connection with the negotiation for or the
obtaining of this Lease, other than Cushman & Wakefield, Inc., whose commission
shall be paid by Tenant pursuant to a separate agreement between tenant and such
broker, and each party shall indemnify, defend and hold harmless the other from
and against any claim by any other person claiming a commission or other form of
compensation by virtue of having dealt with such party with regard to this
Lease, and any attorneys fees or other expenses incurred by the other party in
connection therewith.  Tenant shall similarly indemnify, defend hold harmless
Landlord against any claim by Cushman & Wakefield, Inc. relating to this Lease.

 

35.                               SIGNS.

 

Tenant shall not, without the prior written consent of Landlord, paint, place or
erect any sign on the exterior doors or walls of the Leased Space or of the
Building or Center. Subject to applicable zoning requirements and Landlord’s and
Tenant’s mutual agreement on sign graphics not to be unreasonably withheld,
Tenant shall have the right to maintain two signs on the Real Estate (hereafter
defined in Section 44(a)(i)) located at and having dimensions not in excess of
those of the existing ViroPharma signs.  Landlord shall be responsible to obtain
approval from the Association with respect to such signage and, as Declarant
under the Covenants, hereby (i) approves the size of the signs described herein,
and (ii) agrees not to unreasonably withhold its consent to the sign graphics on
either sign as long as same is reasonably compatible with other business signage
located within the Center.

 

36.                               SECURITY DEPOSIT.

 

Not later than December 31, 2007, Tenant agrees to deposit with Landlord, the
sum of $95,000.00 to be held by Landlord as security for the faithful
performance of all the terms and conditions of this Lease (“Security Deposit”).
Should the Tenant breach any of the terms and conditions of this Lease which
continues beyond any applicable cure period and required notice, Landlord shall
have the right, at any time, to apply the Security Deposit or any part thereof,
for the purpose of curing any such default or for the purpose of reimbursing
Landlord for any damage or costs occasioned by such default, but the right of
Landlord to apply the Security Deposit shall not affect any other remedies
available to Landlord under this Lease or under applicable law. If the Security
Deposit, or any part thereof, is so applied by Landlord, Tenant shall, within
ten (10) days after demand, deposit additional funds with Landlord to restore
the Security Deposit, and failure to do so shall constitute an event of default
under this Lease.

 

27

--------------------------------------------------------------------------------


 

If the Tenant shall have complied with all material terms and conditions of this
Lease at the expiration of this Lease, the Security Deposit (without interest
and amounts properly withdrawn by Landlord and not refunded by Tenant) shall be
refunded to Tenant within thirty (30) days after the expiration or sooner
termination of this Lease (including without limitation permitted terminations
hereunder and terminations due to Landlord’s default which continues beyond
applicable grace and cure periods following notice where applicable); provided,
however, that Tenant first shall have vacated the Leased Space and surrendered
possession thereof to the Landlord by delivery of keys, in accordance with the
Lease provisions and shall have returned the Leased Space to Landlord in the
condition required hereunder.

 

Nothing herein contained shall require Landlord to hold the sums so deposited as
a trust fund, nor establish any relationship other than that of debtor and
creditor with respect to said funds so deposited.

 

If Landlord shall assign or otherwise transfer its interest in this Lease,
Landlord shall transfer the Security Deposit to the assignee or other transferee
of such interest (with like obligation to transfer to any subsequent assignee or
other transferee), and upon such transfer, Landlord shall be released and
relieved from all liability and/or responsibility with respect to this Security
Deposit and/or the return or application thereof.

 

37.                               USE OF INFORMATION IN ADVERTISING.

 

Landlord and any agent employed by Landlord shall be permitted to utilize the
name of Tenant and any occupant or user of the Leased Space, and other general
information about the Tenant and such occupant or user, and the terms of this
Lease, in advertising and promotional material utilized by them.

 

38.                               CAPTIONS.

 

The title to paragraphs of this Lease are for convenience of reference only, and
are not to be construed as defining, limiting or modifying the scope or intent
of any of the terms and conditions of this Lease.

 

39.                               ENTIRE AGREEMENT.

 

This Lease contains all covenants and agreements between Landlord and Tenant
relating in any manner to the rental, use and occupancy of the Leased Space and
Tenant’s use of the Building and other matters set forth in this Lease. No prior
agreement or understanding pertaining to the same shall be valid or of any force
or effect and the terms, covenants and conditions of this Lease shall not be
altered, modified or added to except in writing signed by Landlord and Tenant.

 

40.                               ACCESS TO THE LEASED SPACE AND COMMON AREAS.

 

Tenant shall have access to the Leased Space 24 hours a day, 365 days per year.

 

28

--------------------------------------------------------------------------------


 

41.                               ATTORNEY FEES.

 

The prevailing party in any litigation or arbitration to enforce any obligation
under this Lease shall be entitled to have reimbursed by the other party all
reasonable costs of collection and fees for legal counsel incurred as a result
of enforcing or protecting any rights under this Lease.

 

42.                               SELF-HELP.

 

(a)                                  If Landlord fails to fulfill its
obligations under this Lease, Tenant shall notify Landlord of such
non-performance. Except in the case where immediate response is required to
avoid physical damage to the Leased Space or persons or Tenant’s property
therein, Landlord shall have thirty (30) days to cure such nonperformance. If
Landlord fails to complete cure within such thirty (30) days after receipt of
such notice from Tenant, Tenant shall have the right, but not the obligation, to
carry out such activities on behalf of Landlord so as to cure such
nonperformance. Landlord shall reimburse Tenant for all reasonable costs, fees
and expenses incurred by Tenant in connection with performing such cure. Such
reimbursement shall be made within fifteen (15) days after written demand by
Tenant, which demand shall be accompanied by appropriate invoices or other
materials to substantiate the amount for the requested reimbursement. If
Landlord fails to pay Tenant the amount requested within said fifteen (15) day
period, such unpaid amounts shall accrue interest at the Default Rate which
shall continue to accrue on any judgment obtained by Tenant against Landlord for
recovery of such unreimbursed amounts. Notwithstanding the foregoing rights,
Tenant shall not be entitled to set-off such amounts against Rent due hereunder,
and Tenant hereby expressly waives such right, unless and until Tenant shall
have obtained a final judgment against Landlord with respect to Landlord’s
obligation under the Lease which Tenant alleges that Landlord failed to perform,
and such right of set-off shall be applicable only to the amount of the judgment
not paid within thirty (30) days and may be asserted by Tenant against
installments of Rent thereafter coming due.

 

(b)                                 Amounts due from Landlord to which the
Default Rate has been applied shall continue to accrue interest at the Default
Rate after entry of judgment and issuance of execution thereon until paid in
full.

 

43.                               MEMORANDUM OF LEASE.

 

Tenant, at its expense, shall be entitled to record a memorandum of lease which
Landlord shall execute and acknowledge. Concurrently with the execution of this
Lease, Tenant and Landlord agree to execute such memorandum of lease along with
a termination thereof, both of which shall be in form and substance sufficient
to permit the recording of such instrument and otherwise reasonably acceptable
to Landlord and Tenant. The termination of such memorandum of lease shall be
held in escrow by Riley, Riper, Hollin & Colagreco, as escrow agent, until
termination of this Lease, pursuant to a separate escrow agreement with respect
to which the parties agree to negotiate in good faith promptly upon or following
execution hereof. In the absence of such escrow agreement, the party designated
as escrow agent shall hold such

 

29

--------------------------------------------------------------------------------


 

termination until the earlier of (a) receipt of a court order directing release
of said termination or (b) written instructions from Landlord and Tenant
directing the release of said termination.

 

44.                               LANDLORD REPRESENTATIONS AND WARRANTIES.

 

(a)                                  Landlord, to induce Tenant to enter into
this Lease, represents, warrants and agrees, as of the date first set forth
above and the Commencement Date, as follows, which representations and
warranties shall survive until one (1) year after the Commencement Date:

 

(i)                                     Title to the Property. To Landlord’s
Knowledge, Landlord owns the Land upon which the Building is located and has
good and marketable title of record thereto, free of any liens or encumbrance
except for the Permitted Title Exceptions described on Exhibit “E” hereto.
Landlord’s ownership of the Land has never been challenged. No parties other
than Landlord are required to execute or consent to this Lease.

 

(ii)                                  No Third Party Rights. There are no
options, licenses, leases, rights of first refusal, contracts for the sale of
the Land (including conditional sales agreements) or similar arrangements
respecting the Land other than as are to be entered with Tenant.

 

(iii)                               Condemnation. Landlord has not received any
notice or other communication from any governmental unit or other body having
the power of eminent domain indicating that any part of the Land or other
portion of Eagleview Corporate Center has been, will or may be condemned.

 

(iv)                              Proceedings. No action, suit, or proceeding
currently is pending against the Land or, to Landlord’s Knowledge, any other
portion of Eagleview Corporate Center in any court or before any board,
commission agency or other governmental instrumentality. Landlord has not
received written notice of any such threatened action, suit, or proceeding.

 

(v)                                 Assessments: Public Improvements. No
assessments or notice of assessments for public improvements have been made
against the Land prior to the date of this Lease which have not been paid, other
than impact fees which will be paid by Landlord, and no work has been commenced
on new public improvements authorized by ordinances enacted prior to the date
hereof which will result in an assessment against the Land.

 

(vi)                              Zoning and Approvals. The Land is zoned
planned commercial/industrial. All subdivision and land development approvals
necessary for the creation of the Land as a separate lot with direct access to a
public road and for the construction of the Building on the Land (collectively
“Approvals”) have been obtained and are in full force and effect as of this
date. Landlord is in full compliance with all Approvals and, to Landlord’s
Knowledge, no condition or state of facts now exists which, with the giving of
notice or expiration of applicable time period, could cause the invalidation,
termination or revocation of any of the Approvals.

 

30

--------------------------------------------------------------------------------


 

(vii)                           Environmental.

 

(A)                              Environmental Reports. Landlord has delivered
to Tenant a true, correct and complete copy of the environmental report titled
“Report of Findings Phase I Environmental Assessment of the Eagleview
Development” which was prepared by SMC Environmental Services Group and bears
the reference number 9939-91000 and date of June, 1992 (“Environmental Report”).
The Environmental Report covers the Real Estate, and, to Landlord’s Knowledge,
no facts or circumstances have changed at the Real Estate which would make any
potion of the Environmental Report incorrect or misleading.

 

(B)                                Compliance; Permits. To Landlord’s Knowledge,
as of the date of this Lease, the Real Estate is in compliance with all
applicable Federal, state and local laws, regulations, ordinances, rulings , and
directives relating to protection or regulation of the environment
(“Environmental Laws”) and with any permit or governmental authorization which
relate to the Environmental Laws.

 

(C)                                Underground Storage Tanks. To Landlord’s
Knowledge, no underground storage tanks are located on the Real Estate nor have
any underground storage tanks been removed from the Real Estate.

 

(viii)                        Covenants. The Amended and Restated Declaration of
Easements and Protective Covenants recorded in Deed Book 2074 at Page 240 as
amended by a Supplement and Clarification recorded in Deed Book 2363, page 499,
a First Amendment recorded in Deed Book 2596, page 550, a Second Amendment
recorded in Deed Book 3590, page 1986, a Third Amendment recorded in Deed Book
3672, page 579, a Fourth Amendment recorded in Deed Book 4177, page 206, a Fifth
Amendment recorded in Record Book 4206 Page 1534, a Sixth Amendment recorded in
Record Book 4365 Page 649, and a Seventh Amendment recorded in Record Book 4744
Page 0278 (collectively, “Declaration”) and the Rider to Lease or Agreement of
Sale Regarding Industrial Waste Discharge Within Eagleview Corporate Center
(which are sometimes collectively referred to herein as the “Covenants”),
constitute all of the protective covenants or similar agreements which affect
Eagleview Corporate Center. Landlord represents and covenants that no private
agreements exist which materially and adversely affect Tenant’s rights under
this Lease or an owner’s rights under the Covenants, including the ability to
seek enforcement thereof, nor will Landlord hereafter enter into any such
agreement.

 

(ix)                                Discovery of Facts.  If, prior to the
Commencement Date, Landlord acquires actual knowledge of any fact which would be
required to be disclosed by Landlord to render its representations and
warranties true, correct and complete, in all material respects, Landlord
promptly shall disclose such fact to Tenant.

 

(b)                                 For purposes of this Section 44, the term
(and similar terms) “to Landlord’s Knowledge” shall mean to the best knowledge
of Landlord’s President, Executive Vice President and Director of Commercial
Marketing (including without limitation knowledge deemed to be charged to
Landlord by virtue of items and facts disclosed in the reports of consultants in
Landlord’s possession wherever located), such statement or fact is true and
correct and such persons possess no information which make such statement or
fact incomplete or misleading.

 

31

--------------------------------------------------------------------------------


 

45.                               RENEWAL OPTION.

 

(a)                                  Tenant shall have the right and option to
extend the term of this Lease for one renewal term, of five (5) years duration.
The renewal term, if exercised, shall commence on the day immediately following
the expiration of the initial Term hereof, April 1, 2013. The option to extend,
as well as the commencement of the renewal term, shall be conditioned on no
uncured events of default by Tenant then existing.

 

(b)                                 Tenant shall exercise its renewal option
only by delivering written notice of same to Landlord not later than one (1)
year prior to the expiration of the then current term, which notice shall be due
on or before March 31, 2012, time being of the essence. Tenant’s failure to
timely exercise an option shall be deemed a waiver of all rights under this
Section, in which event this Lease shall terminate upon expiration or earlier
termination of the then current term.

 

(c)                                  The renewal term, if exercised, shall be
upon all of the terms and conditions of this Lease, except for the change in
Minimum Annual Rent which, if exercised, shall be calculated as follows:

 

For the initial year of the renewal term, the Base Index shall be the CPI U for
March, 2012, and for each subsequent year, the Base Index shall be the CPI U for
the month of March one year prior to the Comparison Index.

 

The Base Rent for Adjustment Purposes shall mean, for the each year of the
renewal term, the Minimum Annual Rent under this Lease in effect for the
immediately preceding year.

 

The Base Index and Comparison Index for each year of the Renewal Term shall be:

 

Second Renewal Term
Year

 

Base Index

 

Comparison Index

4/1/13-3/31/14

 

March 2012

 

March 2013

4/1/14-3/31/15

 

March 2013

 

March 2014

4/1/15-3/31/16

 

March 2014

 

March 2015

4/1/16-3/31/17

 

March 2015

 

March 2016

4/1/17-3/31/18

 

March 2016

 

March 2017

 

During each year of the renewal term, Minimum Annual Rent shall increase to a
sum equal to the Base Rent for Adjustment Purposes, increased by one half the
CPI Adjustment, but in no event shall such Minimum Annual Rent be less than the
Base Rent for Adjustment Purposes for such year.

 

Upon the commencement of the renewal term, Landlord shall notify Tenant of the
Minimum Annual Rent in effect for such year; in the event of any delay in
calculation because of a delay in publication of the applicable Comparison
Index, Tenant shall pay rent on account based upon the Minimum Annual Rent
previously in effect, to be adjusted when the Comparison Index is published.

 

32

--------------------------------------------------------------------------------


 

46.                               CHANGE TO CPI INDEX.

 

If the CPI U should be discontinued at any time during the Term of this Lease,
Landlord shall select a substitute index which most closely approximates the CPI
U and which is reasonably acceptable to Tenant. Upon agreement as to such
substitute index, all references to CPI U shall be deemed to refer thereto.

 

47.                               CERTAIN COVENANTS REGARDING THE DECLARATION.

 

Unless an uncured event of default shall exist hereunder, Tenant shall be
entitled to exercise all votes in the Association associated with the Real
Estate as Landlord’s agent or proxy. Landlord shall promptly provide copies to
Tenant of all notifications received by Landlord from the Association.

 

48.                               ADDITIONAL PERMITTED TITLE EXCEPTIONS.

 

(a)                                  Landlord and Tenant agree that utility
easements may hereafter be granted as an encumbrance on the Real Estate without
Tenant’s prior consent thereto provided (i) that the terms and scope thereof are
reasonable given the nature of the easement and (ii) such utility easement is
located underground and does not materially and adversely affect Tenant’s use
of, or current access to, the Leased Space, or signage locations, or reduce
available parking from that required by municipal code. Except for such
easements and amendments to the Covenants (adopted in accordance with the
procedures applicable thereto), no encumbrances other than the Permitted Title
Exceptions shall be granted during the Term hereof.

 

(b)                                 Landlord also shall have the right to grant
a first mortgage encumbering the Real Estate and all improvements therein not
owned by Tenant which mortgage secures loans made to Landlord in connection with
the development and construction of improvements now or hereafter a part of the
Real Estate, and refinancing of such loans. Landlord further covenants to Tenant
to use commercially reasonable effort to have such mortgage holder agree that
insurance proceeds or casualty awards shall be applied to restoration of the
Real Estate and Building.

 

49.                               SEWER CAPACITY ALLOCATION.

 

For so long as the Term of this Lease is effective, Landlord hereby reserves to
the Real Estate a sewage capacity of 7,500 gpd and agrees not to allocate sewage
capacity currently available to the Center pursuant to the Treatment Plant
Expansion Agreement among Landlord, Uwchlan Township and the Uwchlan Township
Municipal Authority dated                         , 1993 (undated but notarized
January 10, 1994) (“Sewer Agreement”) in any manner which would deprive the Real
Estate of a sewage capacity of 7,500 gpd. Tenant covenants and agrees that
during the Term of this Lease, it will not consume more than an aggregate of
7,500 gpd for the Leased Space.

 

33

--------------------------------------------------------------------------------


 

50.                               LANDLORD’S LIEN SUBORDINATION.

 

Landlord agrees that, upon request by Tenant at a time when there exists no
Event of Default under this Lease, nor any event which upon the passage of time,
the issuance of notice or both would be an Event of Default, Landlord will
execute an agreement for the benefit of a bank, savings and loan institution,
pension fund or institutional lender in the business of making commercial loans,
making a loan to Tenant secured by Tenant’s personal property in the Leased
Space, which loan funds Tenant’s Alterations, working capital needs, or
inventory or equipment or other financial needs of the Tenant, subordinating any
lien obtained by Landlord in such personal property, to the lien or security
interest granted to such lender to secure such loan.  Tenant shall pay all costs
(including attorneys’ fees) incurred by Landlord in accommodating Tenant’s
request.

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed, in
counterparts (it being understood that each party need not sign the same
counterpart, so long as each party has signed at least one counterpart) the day
and year first above written, intending to be legally bound hereby.

 

 

 

LANDLORD:

 

 

 

THE HANKIN GROUP

 

 

 

 

 

By:

 

 

 

 

Robert S. Hankin, General Partner

 

 

 

 

 

 

TENANT:

 

 

 

ISOLAGEN, INC.

 

 

 

 

 

By:

 

 

 

35

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

A

 

Plan Showing Leased Space and Building

 

Section 1

 

 

 

 

 

B

 

INTENTIONALLY OMITTED

 

 

 

 

 

 

 

C

 

Rider to Lease or Agreement of Sale Regarding Industrial Waste Discharge Within
Eagleview Corporate Center

 

Section 5(b)(iv)(C)

 

 

 

 

 

D

 

Rules and Regulations

 

Section 30

 

 

 

 

 

E

 

Permitted Title Exceptions

 

Section 44(a)(i)

 

36

--------------------------------------------------------------------------------